Citation Nr: 0824532	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for rheumatic fever.

3.  Entitlement to service connection for mitral valve 
operation secondary to rheumatic fever and malaria.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
October 1949 and from October 10, 1950 to October 26, 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

A May 2006 Board of Veterans' Appeals (Board) decision denied 
each of the claims at issue, in addition to a claim for 
service connection for residuals, right arm fracture.  A 
United States Court of Appeals for Veterans Claims (Court) 
decision affirmed the Board's decision concerning service 
connection for residuals, right arm fracture and vacated the 
Board's decision with respect to the other claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has appealed the denial of service connection for 
rheumatic fever, malaria, and valvular heart disease and 
asserts that he had rheumatic fever and malaria in service, 
and that he now is status post valvular heart disease as a 
consequence.  Service medical records are unavailable, 
apparently due to the 1973 National Personnel Records Center 
fire.  The veteran indicated to a VA physician in August 1999 
that when in Okinawa in 1948, he had fever, diaphoresis, and 
swollen and painful joints, and that he was hospitalized, 
checked out, and told he had rheumatic fever.  The case was 
remanded to the Board by the Court for additional action.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  Ask the examiner to 
consider the veteran's history, 
including his in-service symptoms and 
treatment, and to examine the veteran.  
The examiner should indicate whether it 
is at least as likely as not (a 
probability of at least 50 percent) 
that the veteran had rheumatic fever 
and malaria in service, and identify 
any and all current residuals of each.  
If the examiner finds that the veteran 
had either rheumatic fever or malaria 
in service, he should render an opinion 
with reasons as to whether it is at 
least as likely as not (a probability 
of at least 50 percent) that the 
veteran's current status post valvular 
heart disease is related to either 
entity.  Provide the claims folder to 
the examiner for review in conjunction 
with the examination.  

2.  Thereafter, readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



